   8:20-cv-00324-RFR-MDN Doc # 46 Filed: 10/05/20 Page 1 of 1 - Page ID # 39




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

CECIL MARK CARTER,

                       Plaintiff,                                    8:20CV324

        vs.
                                                                      ORDER
KASEY C. WESSELS, MARY STOLLE, and
CHIEF CARRIERS, et. al.;

                       Defendants.


       IT IS ORDERED that the motion to withdraw filed by Leslie K. Eason and Tiffany N.
Taylor, as counsel of record for Defendants, (Filing No. 45), is granted. Leslie K. Eason and
Tiffany N. Taylor shall no longer receive electronic notice in this case. The show cause deadline
(Filing No. 44) is terminated.

       Dated this 5th day of October, 2020.

                                                    BY THE COURT:


                                                    s/Michael D. Nelson
                                                    United States Magistrate Judge
